Citation Nr: 1017204	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for plantar warts, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a heart murmur, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for restless leg 
syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for gastroesophageal 
disease (claimed as nausea), to include as due to an 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
February 1992.  Further, the record reflects he had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the current 
appellate claims.

The Veteran and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge in February 2009.  
A transcript of this hearing has been associated with the 
Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the GERD claim.  Accordingly, this 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that medical records were added to the file 
subsequent to the RO's last adjudication of the appellate 
claims via the June 2008 Statement of the Case (SOC).  
Further, it does not appear the Veteran explicitly waived 
having such evidence initially considered by the agency of 
original jurisdiction.  However, the Board observes that 
these records either concern medical conditions that are not 
currently part of this appeal, or reiterate findings that 
were known at the time the RO last adjudicated these claims.  
As such, this evidence is not pertinent to the resolution of 
the appeal.  Therefore, there is no prejudice to the Veteran 
by the Board proceeding with adjudication of his appeal 
without remanding this evidence for initial consideration by 
the RO.  See 38 C.F.R. § 20.1304(c) (2009); Bernard v. Brown, 
4 Vet. App. 384 (1993).

As an additional matter, the Board notes that the Veteran has 
raised claims of entitlement to service connection for 
disabilities of the back and neck, as well as posttraumatic 
stress disorder (PTSD).  Further, the record reflects the RO 
has begun development of these claims, exemplified in part by 
the fact that he was sent letters regarding these claims in 
September 2008, March 2009, April 2009, and July 2009.  
Moreover, he was accorded VA medical examinations regarding 
these claims in March and June 2009.  Nevertheless, the 
documents assembled for the Board's review do not reflect 
these claims have, as yet, been formally adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The Veteran has active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  Fibromyalgia is recognized as a medically unexplained 
chronic multisymptom illness presumptively associated with 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.

4.  The Veteran's plantar warts, heart murmur, and restless 
leg syndrome are known clinical diagnoses; i.e., they are not 
due to an undiagnosed illness or a medically unexplained 
chronic multisymptom illness presumptively associated with 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.

5.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
plantar warts, heart murmur, and restless leg syndrome were 
incurred in or otherwise the result of active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for fibromyalgia.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

2.  Plantar warts was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).

3.  A heart murmur was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).

4.  Restless leg syndrome was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters 

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board observes that, for the reasons expressed 
below, it concludes that service connection is warranted for 
fibromyalgia.  Therefore, no further discussion of the VCAA 
is warranted with respect to these claims as any deficiency 
has been rendered moot.

With respect to the other appellate claims adjudicated by 
this decision, the United States Court of Appeals for 
Veterans Claims (Court) has held that adequate notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
Veteran was sent pre-adjudication notice via a letter dated 
in June 2007, which is clearly prior to the November 2007 
rating decision that is the subject of this appeal.  In 
pertinent part, this letter informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the June 2007 letter 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records including 
from the Social Security Administration (SSA).  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the February 
2009 Board hearing.  Nothing indicates the Veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  Lay statements have also 
been submitted and considered in this case.  The Board 
acknowledges that no VA medical examination was specifically 
accorded to the Veteran regarding his current appellate 
claims.  However, for the reasons detailed below, the Board 
finds that no such development is warranted based on the 
facts of this case.  Consequently, the Board finds that the 
duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules detailed above, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than September 30, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  As such, the aforementioned provisions are 
applicable to the instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Initially, the Board notes that, as detailed above, 
fibromyalgia is recognized as a medically unexplained chronic 
multisymptom illness presumptively associated with active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Further, treatment records dated in 
1999 reflect the Veteran was diagnosed with fibromyalgia.  

The Board notes that, in denying the claim below, the RO 
found that records dated in June 1999 had a working diagnosis 
of fibromyalgia; records dated in December 1999 show a 
diagnosis of myalgia; and that subsequent treatment records 
note a history of fibromyalgia but there was no record of any 
recent treatment or diagnosis of fibromyalgia.  As such, it 
appears the RO denied the claim because the diagnosed 
fibromyalgia had apparently resolved.  Further, the Board 
notes that the RO's description of the treatment record 
findings regarding fibromyalgia are an accurate summation 
thereof.  However, in McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at 
the time a claim for VA disability compensation was filed, or 
during the pendency of that claim, and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  

The Board also notes that there is no affirmative evidence 
that the fibromyalgia was not incurred during active service; 
nor that it was caused by a supervening condition or event 
that occurred between the Veteran's period of active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; nor is there 
affirmative evidence that the disability is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

In addition, the Court, noted in Alemany v. Brown, 9 Vet. 
App. 518 (1996), that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert, 1 supra, the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted for 
fibromyalgia pursuant to the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.

In regard to the other appellate claims, the Board observes 
that the Veteran's plantar warts, heart murmur, and restless 
leg syndrome are known clinical diagnoses.  Further, more 
recent medical records, including a June 2009 VA medical 
examination, indicate his leg problems are attributable to 
radiculopathy, apparently due to his disabilities of the back 
and/or neck.  Simply put, these conditions are not due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness presumptively associated with active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Therefore, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable 
to these claims, and no further consideration is warranted 
thereof.

With respect to whether service connection is otherwise 
warranted for these disabilities, the Board observes that the 
Veteran's service treatment records contain no findings 
indicative of the current plantar warts, heart murmur, and/or 
restless leg syndrome.  Additionally, the record indicates 
that all of these disabilities were first diagnosed years 
after the Veteran's separation from service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Board further finds that there is nothing in the record 
which suggests a link between these current disabilities and 
the events of the Veteran's active service.  Moreover, the 
Board concludes that no development on this matter is 
warranted in this case.  In the absence of evidence of in-
service incurrence or aggravation of the claimed 
disabilities, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's plantar warts, 
heart murmur, and restless leg syndrome were incurred in or 
otherwise the result of active service.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case. 
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness, is granted.

Entitlement to service connection for plantar warts, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a heart murmur, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for restless leg syndrome, 
to include as due to an undiagnosed illness, is denied.


REMAND

Unlike his other service connection claims discussed above, 
the Veteran's service treatment records reflect he was 
treated on multiple occasions for complaints of diarrhea, 
nausea and vomiting, to include records dated in March and 
October 1989.  These records indicate the complaints were 
assessed as gastritis and upper respiratory infection, 
respectively.  In other words, he was not diagnosed with GERD 
while on active duty.  Nevertheless, as these in-service 
complaints are consistent with the symptomatology associated 
with the Veteran's current GERD, the Board is of the opinion 
that competent medical evidence is necessary in order to 
resolve whether the GERD is causally related to these in-
service complaints.  Therefore, a remand is required for a 
competent medical examination and opinion regarding this 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his GERD since June 2008.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his GERD.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current GERD was incurred in or 
otherwise the result of the Veteran's 
active service, to include his treatment 
for diarrhea, vomiting and nausea 
therein.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the issuance of the June 2008 
SOC, and provides an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


